Citation Nr: 1114072	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for head trauma residuals.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from December 1961 to July 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO denied service connection for PTSD, head trauma, a low back disability, a disability of the cervical spine, and a shoulder disability.  In April 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2006.

The Veteran testified during two hearings on appeal:  before a Decision Review Officer (DRO) in July 2005, and before the undersigned Veterans Law Judge at the RO in August 2008.  The transcripts of both hearings are of record.

In November 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the RO continued to deny the claims (as reflected in an October 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In the November 2008 remand, the Board characterized the matter of service connection for psychiatric disability on appeal as service connection for PTSD.  However, the Board notes the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran has had diagnoses of psychiatric disability other than PTSD, including depression.  Thus, consistent with Clemons and the current record, the Board has recharacterized the appeal as set forth on the title page.

The Board's decision addressing the claim for service connection for head trauma residuals is set forth below.  The claims for psychiatric disability to include PTSD and depression, a lumbar spine disability, a cervical spine disability, and a shoulder disability are addressed in the remand following the order; those matters are, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, as the Board noted in the November 2008 remand, in an April 2004 stressor statement, the Veteran asserted that he had hypertension, a sleep disorder, and high blood pressure and cholesterol, resulting from an attack while in service.  However, there is no indication that the claims for service connection for hypertension, sleep disorder, or high blood pressure and cholesterol have yet been addressed by the RO.  As such, these matters are still not properly before the Board, and are again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although service treatment reference a head trauma, no residual disability is shown during or post service, and competent medical opinion indicates that the Veteran does not have any current head trauma residuals.


CONCLUSION OF LAW

The criteria for service connection for head trauma residuals are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2004 letter.  

Post rating, a March 2009 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2009 letter, and opportunity for the Veteran to respond, the October 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records, including records of the Veteran's in-service hospitalization in May and June 1964, as requested in the Board's November 2008 remand.  It also consists of VA and private treatment records, and the report of a February 2010 VA examination.  Also of record and considered in connection with the appeal is the transcripts of the Veteran's July 2005 DRO hearing and August 2008 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim herein decided is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for claimed residuals of head trauma must be denied. 

Initially, the Board notes that service treatment records reflect that, on being hospitalized in May 1964, the Veteran reported being physically assaulted and beaten by a group of men.  Physical examination of the Veteran at that time was normal except, in relevant part, for a bruise over the maxillary prominence and a small amount of swelling over the maxillary prominence, which the Veteran reported was a result of the beating.  There is no further indication in the service treatment records of any residuals of head trauma.  At the time of separation from service in June 1964, the Veteran reported having no history of frequent or severe headache, and no problems related to the head were reported by the Veteran or noted on examination.  Thus, no residuals of head trauma were shown in service.  

As reflected in the transcripts of the July 2005 DRO hearing and November 2008 Board hearing, and in various written documents, the Veteran and his representative have asserted that the Veteran suffered a head injury in connection with his in-service assault.  Moreover, during the July 2005 DRO hearing, the Veteran testified that, as a result of his in-service trauma, he suffers a near-constant headache.  He has also asserted that he has received post-service private and VA treatment for head trauma.

However, the post-service medical records do not reflect any complaints or descriptions of any headache or other current symptoms related to the head, or any other specific residuals of head trauma.  Rather, January 2005 VA treatment records note that the Veteran denied any signs or symptoms of hypertension such as headaches, blurred vision, or dizziness, and, again, at the time of the February 2010 VA examination, the Veteran denied any current symptoms of memory loss, headaches, cognitive impairment, or other symptoms related to head injury.  

Moreover, competent opinion evidence indicates that the Veteran does not have current residuals of in-service head trauma.  The report of a February 2010 VA neurological examination reflects that the Veteran complained of head injury during military service, but that he denied any current symptoms of memory loss, headaches, cognitive impairment, or other symptoms related to head injury.  The VA examiner reviewed the Veteran's service treatment records, including those related to his in-service assault and resulting bruise over the maxillary sinus area, as well as the post-service record, which the examiner noted were silent for any head injury residuals, with no complaints of headaches, head pain, dizziness, memory impairment, cognitive impairment, or other like complaints.  The examiner stated that, based on the evidence of record, the Veteran did not have a documented history of head injury, and that there was no current evidence of a head injury condition or residuals related to it.  The diagnosis was no evidence of a head injury or residuals related to a head injury.  

The Board finds the report of the February 2010 examination and opinion of the examiner to be persuasive, as it was based on examination of the Veteran, as well as consideration of the Veteran's reported history and current complaints, and a thorough review of the record.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, moreover, there is no contrary medical evidence or opinion of record, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  

Furthermore, as for any direct assertions by the Veteran and his representative that the Veteran currently suffers from residuals of in-service head trauma, such assertions do not provide a basis for allowance of the claim.  Whether the Veteran has, or at any time pertinent to this appeal, has had residuals of in-service head trauma is a medical matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for head trauma residuals must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

For all the foregoing reasons, the Board finds that the claim for service connection for head trauma residuals must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for head trauma residuals is denied.


REMAND

Unfortunately the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

As noted in the introduction section above, as the record reflects diagnoses of psychiatric disability other than PTSD, including depression, consistent with recent decision of the Court in Clemons and the current record, the Board has recharacterized the appeal as service connection for psychiatric disability, to include PTSD and depression.

In the November 2008 remand, the Board instructed that any additional development deemed warranted, to include further examination in connection with the PTSD claim, if warranted, should be completed prior to the RO's readjudication of the Veteran's PTSD claim.

In November 2009, the Veteran was afforded a VA PTSD examination.  After examining the Veteran and reviewing the record, the VA examining psychiatrist stated that the Veteran failed to meet several criteria for the diagnosis of PTSD, and that the Veteran was "likely experiencing depression related to his pain, describing sad mood, occasional tearfulness, guilty ruminations about what he might have done differently at the time of the assault, guilty feelings about having contributed in some way to his father's death, thoughts of his own death or suicide, and frustration about his circumstances."  The psychiatrist noted that the Veteran's symptoms were largely related to his medical problems, and the diagnosis was depression secondary to chronic pain.

However, although the examiner noted that the Veteran's symptoms were largely related to his medical problems, it is unclear from the examining psychiatrist's opinion whether the Veteran's in-service sexual assault, or "guilty ruminations about what he might have done differently at the time of the assault," is medically related to the Veteran's diagnosed psychiatric disability.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Because the record still does not include an adequate medical opinion that clearly states whether the Veteran currently has a current psychiatric disability related to service, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should forward the claims file to the psychiatrist who provided the November 2009 PTSD examination for an addendum opinion with a complete, clearly-stated rationale.  The psychiatrist should clearly state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any currently diagnosed psychiatric disability is the result of an injury, event, or disease incurred or aggravated in service, to specifically include in-service sexual assault.  The RO should only arrange for further examination of the Veteran if the November 2009 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.

Regarding the Veteran's claims for a lumbar spine disability, a cervical spine disability, and a shoulder disability, service treatment records indicate that, on being hospitalized in May 1964, the Veteran reported being physically assaulted and beaten by a group of men.  The record further indicates that physical examination of the Veteran on hospitalization was normal at the time except for his general body build which revealed a marked kyphosis, and a bruise over the maxillary prominence and a small amount of swelling over the maxillary prominence, which the Veteran reported was a result of the beating the night prior to admission. 

In its November 2008 remand, the RO was to arrange for the Veteran to undergo VA examination of the cervical and lumbar spine and shoulders, by an appropriate physician, whereby, with respect to each diagnosed disability, the examiner was to provide an opinion as to whether it is at least as likely as that such disability was incurred in or aggravated by service.  In providing the requested opinion, the examiner was to consider and address the Veteran's assertions of in-service injury, as well as the service treatment records.

The Veteran was afforded a VA spine examination in November 2009.  After reviewing the claims file, the VA physician noted that, in June 1964, the Veteran underwent a separation physical examination, and by his history stated that his health was very good.  The examiner also noted that, in June 1964, there was a narrative summary prior to the Veteran's actual discharge, and that this summary described the assault that the Veteran underwent, with no mention of a head injury.  The physician further noted that the first significant mention of neck pain was in 2003, and the history reported by the Veteran in November 2009 was that he first had had significant neck pain approximately five years prior.  The VA physician stated that, based on this history-namely, that there was no historical confirmation of a neck problem during service-it was less likely than not that the Veteran's current neck or low back condition was incurred or aggravated by his military career or to the assault that he sustained during his service career.  

However, while the November 2009 VA physician noted some of the Veteran's service treatment records, the physician did not note or discuss the service treatment records of hospitalization in May 1964, indicating that physical examination of the Veteran was normal at the time except for his general body build, which revealed a marked kyphosis, and a bruise and small amount of swelling over the maxillary prominence, which the Veteran reported was a result of the beating the night prior to admission.  In this regard, the physician, while stating that in the in-service description of the Veteran's assault there was no mention of a head injury, did not indicate whether the Veteran's noted physical injuries at the time of hospital admission in May 1964 might indicate any in-service injury to the neck or back.  Furthermore, the Board notes that service connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)).  In this regard, the November 2009 VA physician did not discuss the in-service findings of kyphosis, whether such kyphosis was a constitutional or developmental abnormality, and, if so, whether aggravation of such kyphosis by superimposed injury in service, to include assault, has resulted in a current disability of the cervical spine, lumbar spine, or shoulders.  

Thus, the record still does not include an adequate medical opinion that clearly addresses all of the available service treatment records-specifically, the service treatment records of hospitalization in May 1964, indicating marked kyphosis, and a bruise and small amount of swelling over the maxillary prominence, which the Veteran reported was a result of the beating the night prior to admission.  Therefore, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon, 20 Vet. App. at 79.

Accordingly, the RO should forward the claims file to the physician who provided the November 2009 spine examination for an addendum opinion with a complete, clearly-stated rationale.  The physician should clearly state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any cervical spine disability, lumbar spine disability, or shoulder disability was incurred in or aggravated by service.  In doing so, the examiner should specifically discuss the May 1964 hospitalization records noted above.  The RO should only arrange for further examination of the Veteran if the November 2009 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claims (as the original claims for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before each physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the psychiatrist who examined the Veteran in November 2009 for an addendum opinion.

With respect to the Veteran's each diagnosed psychiatric disability, the psychiatrist should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of injury or disease incurred or aggravated in service, to specifically include in-service sexual assault.
	
If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, to obtain an opinion responsive to the question posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The psychiatrist (or psychologist) should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

4.  Also, after all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in November 2009, in connection with his claimed cervical spine, lumbar spine, and shoulder disabilities, for an addendum opinion.

With respect to each diagnosed cervical spine, lumbar spine, and shoulder disability, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of injury or disease incurred or aggravated in service, to specifically include in-service sexual assault.  

The physician must specifically discuss the service treatment records of hospitalization in May 1964, indicating that physical examination of the Veteran was normal except for his general body build, which revealed a marked kyphosis, and a bruise and small amount of swelling over the maxillary prominence, which the Veteran reported was a result of the beating the night prior to admission.

The physician should also discuss whether such kyphosis noted in service was a constitutional or developmental abnormality, and, if so, whether aggravation of such kyphosis by superimposed injury in service, to include the assault, has resulted in a current disability of the cervical spine, lumbar spine, or shoulders.  If such kyphosis is found not to have been a constitutional or developmental abnormality, the examiner should provide an opinion as to whether any current disability of the cervical spine, lumbar spine, or shoulders is the result of such in-service kyphosis.  

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain the opinion responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

8.  If  any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


